               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

MARCUS CAVANAUGH,

                      Plaintiff,
v.                                                     Case No. 20-CV-108-JPS

M.D. DILIP K. TANNAN, R.N.
SANDRA MCARDLE, and M.D.                                                ORDER
THOMAS W. GROSSMAN,

                      Defendants.


        Plaintiff Marcus Cavanaugh, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants Dr. Dilip Tannan (“Tannan”),

R.N. Sandra McArdle (“McArdle”), and Dr. Thomas Grossman

(“Grossman”),     collectively     (“Defendants”),     violated   the    Eighth

Amendment by acting with deliberate indifference to his serious medical

needs. (Docket #1). On March 2, 2020, the Court screened the complaint and

determined that Plaintiff did not provide enough facts to state a claim for

relief. (Docket #7). Specifically, the Court noted that critical information was

lacking regarding: (1) what involvement Tannan had with Plaintiff’s

medical care; (2) what involvement McArdle had with Plaintiff’s medical

care; and (3) how Tannan’s, McArdle’s, and Grossman’s treatment was so

poor as to demonstrate a complete lack of medical judgment on the part of

the Defendants. (Id. at 5–6). The Court directed Plaintiff to file an amended

complaint addressing these deficiencies. (Id. at 6).

        On March 20, 2020, Plaintiff filed an amended complaint. (Docket

#8). Because the amended complaint largely reiterates the allegations from

his original complaint and provides no new, relevant details, the Court will




     Case 2:20-cv-00108-JPS Filed 09/29/20 Page 1 of 6 Document 9
dismiss this case for failure to state a claim. The Court will briefly explain

its decision below.

       In the amended complaint, as in the original, Plaintiff alleges that he

hurt his knee in May 2016 while incarcerated at Oshkosh Correctional

Institution (“OCI”). (Docket #8 at 2). He states that while at OCI, his primary

caregiver was Tannan. Plaintiff was initially given ibuprofen and ice to treat

the knee. (Id.) Plaintiff continued to experience pain and so complained

repeatedly to the health services unit. (Id.) In September 2016, Plaintiff was

given a steroid shot. This helped the pain for a few months, but it eventually

returned.

       Plaintiff was given an MRI in December 2016. It showed that his knee

was badly damaged. Plaintiff met with Grossman, a specialist at Waupun

Memorial Hospital, who recommend meniscus surgery. Grossman

explained to Plaintiff that his knee issues stemmed from fluid buildup,

which had been caused either by not receiving further treatment for the

knee right after the injury, or from the steroid shot itself. Grossman wanted

to do the meniscus surgery now and felt that a knee replacement would be

needed later. Grossman further stated that Plaintiff would start

experiencing arthritis in the knee.

       Plaintiff had the surgery and subsequently went through physical

therapy. This helped the pain for a period of months. The pain had returned

by the time Plaintiff was transferred to the Wisconsin Secure Program

Facility (“WSPF”). McArdle was Plaintiff’s primary caregiver at that

facility. Plaintiff claims that the pain got worse at WSPF, though he was

only prescribed pain medications and ice.

       Plaintiff eventually went to see another (unnamed) off-site specialist.

He confirmed that Plaintiff’s pain was due to arthritis. The specialist told


                           Page 2 of 6
  Case 2:20-cv-00108-JPS Filed 09/29/20 Page 2 of 6 Document 9
Plaintiff that he was too young for a knee replacement. The only treatment

options the specialist could offer were another steroid shot or ibuprofen and

ice. Plaintiff refused the shot and so has continued on the regimen of pain

medication and ice. Plaintiff complains that he still has knee pain to this

day.

       The only new information Plaintiff provided in his amended

complaint is as follows. Tannan, McArdle, and Grossman all knew about

Plaintiff’s knee injury and refused to property treat it by providing surgery.

(Docket #8 at 4). Defendants have ignored the injury and Plaintiff’s pain and

suffering over three years. (Id.) Based on the lack of treatment, aka surgery,

Plaintiff claims that the Defendants have been deliberately indifferent. (Id.)

       Plaintiff’s   allegations   invoke   his   rights   under   the   Eighth

Amendment, which secures an inmate’s right to medical care. Prison

officials violate this right when they “display deliberate indifference to

serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th

Cir. 2005) (quotation omitted). Deliberate indifference claims contain both

an objective and a subjective component: the inmate “must first establish

that his medical condition is objectively, ‘sufficiently serious,’; and second,

that prison officials acted with a ‘sufficiently culpable state of mind,’ – i.e.,

that they both knew of and disregarded an excessive risk to inmate health.”

Lewis v. McLean, 864 F.3d 556, 562–63 (7th Cir. 2017) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal citations omitted)).

       Deliberate indifference, however, equates to intentional or reckless

conduct, not mere negligence. Berry v. Peterman, 604 F.3d 435, 440 (7th Cir.

2010). It occurs only when a defendant realizes that a substantial risk of

serious harm to the prisoner exists, and then disregards that risk. Id.

“Neither medical malpractice nor mere disagreement with a doctor’s


                            Page 3 of 6
   Case 2:20-cv-00108-JPS Filed 09/29/20 Page 3 of 6 Document 9
medical judgment is enough to prove deliberate indifference.” Id. at 441.

Further, “[a] medical professional is entitled to deference in treatment

decisions unless no minimally competent professional would have so

responded under those circumstances.” Sain v. Wood, 512 F.3d 886, 894–95

(7th Cir. 2008) (quotation omitted). Rather, a medical professional is

deliberately indifferent only when his decisions are “such a substantial

departure from accepted professional judgment, practice, or standards, as

to demonstrate that the person responsible actually did not base the

decision on such a judgment.” Id. at 895 (quotation omitted).

       Plaintiff   offers   no   factual   allegations   regarding   Tannan’s

involvement in his medical care, other than stating that Tannan was the

primary caregiver. This is insufficient to impose constitutional liability. The

same is true for McArdle. Plaintiff’s amended complaint does not provide

more information regarding Tannan’s or McArdle’s involvement in his

medical care. Thus, the Court concludes that Plaintiff’s amended complaint

fails to state a valid claim for relief under the Eighth Amendment as to these

defendants.

       Further, as the Court already noted, Plaintiff does not allege facts

against Tannan, McArdle, and Grossman apart from their denial of his

requests for different or additional treatment. Plaintiff does not have a

constitutional right to receive the treatment of his choosing. See Forbes v.

Edgar, 112 F.3d 262, 266–67 (7th Cir. 1997). Plaintiff suggests that Tannan,

McArdle, and Grossman were aware of his medical condition and refused

to secure him surgery, but again, he has not alleged facts indicating that this

was anything more than his preferred treatment. Reynolds v. Barnes, 84 F.

App’x 672, 674 (7th Cir. 2003) (“[T]he Constitution does not mandate that a

prisoner receive exactly the medical treatment he desires.”) Therefore,


                           Page 4 of 6
  Case 2:20-cv-00108-JPS Filed 09/29/20 Page 4 of 6 Document 9
Plaintiff again fails to state a claim upon which relief can be granted.

Because Plaintiff clearly failed to address the deficiencies in his original

complaint, the Court finds that additional opportunity for amendment

would be futile, Foman v. Davis, 371 U.S. 178, 182 (1962), and will therefore

dismiss the case with prejudice.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) for failure to state a claim; and

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g).

       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).


                            Page 5 of 6
   Case 2:20-cv-00108-JPS Filed 09/29/20 Page 5 of 6 Document 9
       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 29th day of September, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 6 of 6
  Case 2:20-cv-00108-JPS Filed 09/29/20 Page 6 of 6 Document 9
